                        UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 OFFICE OF THE CLERK
                                     900 Georgia Avenue, Room 309
                                      Chattanooga, Tennessee 37402
                                             (423) 752-5200
JOHN L. MEDEARIS                                                             LeAnna Wilson
Clerk of the Court                                                           Chief Deputy Clerk




                                              NOTICE

Dear Counsel:


Pursuant to Local Rule 43.3, this Notice is to advise counsel to pick up the exhibits in this case
no later than Friday, February 15, 2019. If you would like to pick up these exhibits, please call
423-386-3540 to schedule the pick-up. If you do not pick up these items the Clerk is
authorized to dispose of them.



Very truly yours,


John L. Medearis, Clerk of Court



By: s/Stefanie Capetz
      Deputy Clerk
